DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/09/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 3/09/2021, have been fully considered.  The rejection of claims under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments to the claims.
Applicant traverses the rejection of claims under 35 U.S.C. 103(a).  In particular, Applicant argues that “one of ordinary skill in the art would not have been motivated to combine the teachings of Goutayer and Tournilhac.  Tournilhac discloses a composition gelled with a dextrin ester for use as a lip composition, whereas Goutayer is more broadly directed as cosmetic compositions” (Applicant Arguments, Page 6).
As discussed in the basis of the rejection, Goutayer et al disclose that the droplet core, which can be a fatty phase, can also be gelled (Paragraph 0115) and Tournilhac teaches cosmetic compositions which “may be in the form of a… water-in-oil emulsion” (Paragraph 0118) containing “a continuous liquid fatty phase, which is gelled or thickened with at least one dextrin ester” (Abstract), preferably “a dextrin palmitate” (Paragraph 0037) which “has the advantage of retaining the oils contained in the fatty phase with making it possible to obtain a composition with improved stability and/or with improved shiny” (Paragraph 0022).  As such, in further view of Tournilhac, it would have been obvious to formulate the emulsions of Goutayer et al comprising gelled internal fatty phase core wherein said phase is gelled with a dextrin palmitate.  It would have been obvious to do so to “obtain a composition with improved stability and/or with improved shiny” with a reasonable expectation of success.  And it is not found persuasive that one of ordinary skill in the art would consider the gelling agent described by Tournilhac as limited solely to use in lip compositions.  Applicant is reminded that the scope of analogous art is to be considered broadly.  See Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose.  See Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008).  Furthermore, as noted by the court in In re Fout, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious. 
Applicant next argues that “the emulsions of the present disclosure result in a variety of unexpected results that could not have been predicted based on the prior art teachings” (Applicant Arguments, Page 7).  Specifically, “as detailed in Examples 1 and 2, the emulsions… unexpectedly result in macroscopic and monodisperse emulsions that are visually pleasing” and “demonstrate improved kinetic stability and mechanical strength compared to others in the art” (Applicant Arguments, Page 7).
It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness.  In re Albrecht, 514 F.2d 1389 (CCPA 1975).  However, as recognized by the court in In re Schulze, 346 F.2d 600 (CCPA 1965), mere arguments are not sufficient to demonstrate unexpected results.  Rather, unexpected results must be established by factual evidence by comparing the claimed invention with that of the closest prior art.  In re Burckel, 592 F.2d 1175 (CCPA 1979).  As discussed by the court in In re De Blauwe, 736 F.2d 699 (Fed. Cir. 1994), “the absence of tests comparing [Applicant’s claimed invention] with those of the closest prior art… constitute mere argument”.  In the instant case, Applicant has not compared the claimed invention with that of the closest prior art (i.e., the compositions of Goutayer et al (US 2014/0045949)).
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-17 and 20 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Goutayer et al (US 2014/0045949; of record) in view of Tournilhac (EP 1 386 600; of record) and Folmer et al (US 2010/0233221; of record).
As amended, claim 1 is drawn to a water-in-oil-in-water (W/O/W) emulsion comprising:
external continuous aqueous phase; and 
(b)	a water-in-oil emulsion in the form of first droplets (having a size of greater than 500 µm (claim 16)) each first droplet comprising:
(i) 	a continuous fatty phase (comprising the oil isononyl isononanoate, as elected by Applicant (claim 7) in an amount of 0% to 99.49% by weight relative to the total weight of the fatty phase (claim 8)) comprising at least one gelling agent (more specifically, dextrin palmitates (claims 2-4) in an amount of 0.5% to 99.99% by weight relative to the total weight of the fatty phase (claim 6)); and
(ii)	at least one second droplet comprising an internal aqueous phase having a size of greater than 10 µm;
wherein the first droplets comprise a shell formed of at least one anionic polymer and at least one cationic polymer (more specifically, an acrylates/C10-C30 alkyl acrylate cross polymer and amodimethicone, as elected by Applicant (claims 9 and 11) in an amount of 0.01 to 5% by weight anionic polymer (claim 10) and 0.01 to 10% by weight cationic polymer (claim 12)).
As thus summarized, the invention reads on claims 1-4, 6-12 and 16.
Goutayer et al teach cosmetic compositions comprising “a plurality of drops of a first phase, dispersed in a second phase… stabilized with a very thin shell” (Paragraph 0012) wherein “the drops of a first phase have a diameter of more than 500 microns” (Paragraph 0021) wherein “the first phase is oily and the second phase is aqueous” (Paragraph 0032; see also Paragraph 0289 describing a “dispersion [which] includes drops of a first oily phase dispersed in a second aqueous phase” wherein “the internal liquid is oily”; see also Example 6), wherein Goutayer et al further isononyl isononoate in the fatty phase in an amount of 33% by weight relative to the total weight of the fatty phase (Paragraph 0298).  As further taught by Goutayer et al, “[e]ach drop… includes a core” (Paragraph 0084) wherein in some embodiments, “the core is gelled” (Paragraph 0115) and, additionally, “each drop comprises… from 0.05% to 10% of polymer P1 of the anionic and hydrophilic type, and from 0.05% to 10%  polymer P2 of the cationic and lipophilic type” (Paragraph 0046) wherein, “[a]s an example of a polymer of the anionic type, mention may be made of... copolymers of acrylic acid… and of other monomers, such as acrylamide, alkyl acrylates” and so on (Paragraphs 0128-129) and “[a]s an example of a polymer of the cationic type, mention may be made of… amodimethicone” (Paragraphs 0133-0135).
As such, the O/W emulsions of Goutayer et al differ from those instantly claimed in that the drops of Goutayer et al (1) do not specify the gelling agent in the fatty phase; and (2) do not comprise an aqueous core (i.e., the second droplet) to provide an O/W/O emulsion.
Yet, as to (1): as indicated above, Goutayer et al disclose that the droplet core, which can be a fatty phase, can also be gelled (Paragraph 0115).  Although Goutayer et al do not describe any gelling agents, Tournilhac teaches cosmetic compositions which “may be in the form of a… water-in-oil emulsion” (Paragraph 0118) containing “a continuous liquid fatty phase, which is gelled or thickened with at least one dextrin ester” (Abstract), preferably “a dextrin palmitate
As such, in further view of Tournilhac, it would have been obvious to formulate the emulsions of Goutayer et al comprising a gelled internal fatty phase core wherein said phase is gelled with a dextrin palmitate.  It would have been obvious to do so to “obtain a composition with improved stability and/or with improved shiny” with a reasonable expectation of success.  
And, as to (2): as taught by Folmer et al, “[d]ouble emulsions, also named multiple emulsions can be considered as an emulsion of an emulsion: the oil droplets which are dispersed in an aqueous phase, contain themselves small water droplets”.  As further taught by Folmer et al, “[m]ultiple emulsions are… often used in cosmetic applications” and “oil droplets in an ordinary oil-in-water emulsion can be replaced by droplets made of a water-in-oil emulsion” (Paragraph 0002). 
As such, in further view of Folmer et al, it would have been prima facie obvious to incorporate small water droplets into the oil droplets taught by Goutayer et al in view of Tournilhac.  The simple substitution of one known droplet suitable for use in cosmetic emulsions for another known droplet suitable for use in cosmetic emulsions is prima facie obvious.
In view of all of the foregoing, instant claims 1-4, 6-12 and 16 are rejected as prima facie obvious.
Instant claim 13 is drawn to the emulsion of claim 1 wherein the volume fraction ρ (IF/(IF+MF)) is between 0.1 and 0.7 wherein:

    PNG
    media_image1.png
    57
    374
    media_image1.png
    Greyscale

Stated another way, the equation requires that the total volume of second droplets is between 10% and 70% the total volume of the total droplets comprising the first and second 
As such, instant claim 13 is also rejected as prima facie obvious.
Instant claims 14-15 are drawn to the emulsion of claim 1 wherein the internal aqueous phase of said second droplets comprises at least one additional compound (claim 14), more specifically a fragrance (claim 15).
Goutayer et al specifically teach emulsions comprising “drops of a first oily phase containing a perfuming agent dispersed in a second aqueous phase” (Paragraph 0299).
As such, instant claims 14-15 are also rejected as prima facie obvious. 
Instant claim 20 is drawn to a composition comprising at least one emulsion according to claim 1 and a physiologically acceptable medium.
In addition to the emulsions, Goutayer et al teach “a cosmetic composition comprising” said emulsions (Paragraph 0058) which would necessarily further comprise a physiologically acceptable medium.
As such, instant claim 20 is also rejected as prima facie obvious.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611